      Case 2:18-cr-00054-WFN      ECF No. 45    filed 10/05/18   PageID.149 Page 1 of 5


1    Miles Pope
     Federal Defenders of Eastern Washington and Idaho
2
     10 N Post Suite 700
3    Spokane, Washington 99201
     (509) 624-7606
4
     Attorney for Juan Gomez-Fonseca
5

6                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
7
                      HONORABLE WM. FREMMING NIELSEN
8
     United States of America,                         No. 2:18-cr-54-WFN-1
9
                     Plaintiff,                        Notice of Intent to Enter Change of
10                                                     Plea
         v.
11
     Juan Gomez-Fonseca,
12
                     Defendant.
13

14

15            Juan Gomez-Fonseca is charged with one count of illegal reentry in violation of 8
16
     U.S.C. § 1326. Mr. Gomez-Fonseca hereby submits this notice of his intent to plead
17
     guilty to the charge against him in this case. (ECF No.1). That change of plea will be
18
     entered at a hearing calendared for October 9, 2018. (ECF No. 44).
19
              Mr. Gomez-Fonseca intends to plead to the indictment without entering into a
20

21   plea agreement with the government. He presents this outline of his understanding of the

22   charges, penalties, required elements, waivers.
23

24   Notice of Intent to Enter Change of Plea

                                                 1
      Case 2:18-cr-00054-WFN      ECF No. 45    filed 10/05/18   PageID.150 Page 2 of 5


1    Factual Basis
2
              Mr. Gomez-Fonseca agrees that the following facts are accurate and that the
3
     United States could prove these facts beyond a reasonable doubt at trial. Mr. Gomez-
4
     Fonseca is not a citizen of the United States. He is a citizen and national of Mexico. He
5
     was lawfully deported from the United States on or about December 2, 1997, at Calexico,
6

7    California. On or about March 13, 2018, Mr. Gomez-Fonseca was found in the Eastern

8    District of Washington. At that time, Mr. Gomez did not have the permission of the
9
     Attorney General or his successor, the Secretary of the Department of Homeland
10
     Security, through the Bureau of Citizenship and Immigration Services, to re-enter the
11
     United States.
12
              By entering a plea of guilty, Mr. Gomez admits he voluntarily entered the United
13

14   States, and at the time and after he entered the United States, he knew he was in the

15   United States and knowingly remained.
16
     Penalties
17
              Mr. Gomez-Fonseca understands that the maximum penalty he faces in pleading
18
     guilty to this offense is (1) not more than 20 years’ imprisonment; and/or (2) a $250,000
19
     fine, and/or (3) 3-years of supervised release. Mr. Gomez-Fonseca also understands that
20

21   he will be subject to a $100 special penalty assessment (see generally ECF No. 3).

22

23

24   Notice of Intent to Enter Change of Plea

                                                 2
      Case 2:18-cr-00054-WFN      ECF No. 45    filed 10/05/18   PageID.151 Page 3 of 5


1    Elements of the Offense
2
             In order to convict Mr. Gomez-Fonseca of illegal reentry in violation of 8 U.S.C.
3
     § 1326, the United States would have to prove the following elements beyond a
4
     reasonable doubt:
5
            (a)     First, Mr. Gomez-Fonseca was deported from the United States on or
6
                    about December 2, 1997;
7
            (b)     Second, after he was deported, Mr. Gomez-Fonseca voluntarily entered
8                   the United States; and
9

10          (c)     Third, at the time and after Mr. Gomez-Fonseca entered the United
                    States, he knew he was in the United States and knowingly remained;
11

12          (d)     Fourth, on or about March 13, 2018, Mr. Gomez-Fonseca was found in
                    the United States without having obtained the expressed consent of the
13
                    Attorney General or Secretary of the Department of Homeland Security
14                  to reapply for admission to the United States; and

15
            (e)     Fifth, Mr. Gomez-Fonseca was an alien at the time of his entry into the
16
                    United States.
17
              Mr. Gomez-Fonseca agrees that if the jury believed the government’s evidence,
18
     the government could prove beyond a reasonable doubt that he committed the offense of
19
     Alien in the United States After Deportation.
20

21   Waiver of Rights

22            Mr. Gomez-Fonseca understands that by entering a plea of guilty to the offenses
23
     charged in the indictment, he is waiving certain constitutional rights, including:
24   Notice of Intent to Enter Change of Plea

                                                 3
      Case 2:18-cr-00054-WFN       ECF No. 45     filed 10/05/18   PageID.152 Page 4 of 5


1            (a) The right to a jury trial;
2
             (b) the right to confront witnesses who would testify against him at trial;
3
             (c) the right to remain silent;
4
             (d) the right to testify at trial; and
5
             (e) the right to compel witnesses to testify on his behalf during a trial.
6

7           While Mr. Gomez-Fonseca is waiving certain constitutional rights, Mr. Gomez

8    understands the that he retains the right to be assisted through the sentencing and any
9
     direct appeal of the conviction and sentence by an attorney, who will be appointed at no
10
     cost if he cannot afford to hire an attorney. Mr. Gomez-Fonseca also acknowledges that
11
     any pretrial motions currently pending before the Court are waived.
12

13
     Dated: October 5, 2018
14
                                                 Respectfully Submitted,
15
                                                 S/Miles Pope
16
                                                 Miles Pope AK # 1508066
17                                               Federal Defenders of
                                                 Eastern Washington and Idaho
18                                               10 N Post Suite 700
                                                 Spokane, Washington 99201
19                                               (509) 624-7606
                                                 (509) 747-3539
20
                                                 Email: miles_pope@fd.org
21

22

23

24   Notice of Intent to Enter Change of Plea

                                                      4
      Case 2:18-cr-00054-WFN      ECF No. 45     filed 10/05/18   PageID.153 Page 5 of 5


1

2
                               CERTIFICATE OF SERVICE
3
          I hereby certify that on October 5, 2018, I electronically filed the foregoing with
4
     the Clerk of the Court using the CM/ECF System which will send notification of such
5
     filing to the following: Matt Duggan, Assistant United States Attorney.
6
                                                S/Miles Pope
7
                                                Miles Pope, AK # 1508066
8                                               Federal Defenders of
                                                Eastern Washington and Idaho
9                                               10 N Post Suite 700
                                                Spokane, Washington 99201
10
                                                (509) 624-7606
11                                              (509) 747-3539
                                                Email: miles_pope@fd.org
12

13

14

15

16

17

18

19

20

21

22

23

24   Notice of Intent to Enter Change of Plea

                                                  5
